DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/16/2021 has been entered.

Election/Restrictions
Newly submitted claims 21-26 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the limitation of “wherein the pre-aging is conducted prior to any cold working” in claim 21 would result in an invention that is mutually exclusive from the currently-examined invention and interpretation of the prior art. For example, Kamat et al. (US 20120055588 A1) requires that cold working be performed prior to thermal treatments (Fig. 2). In the interest of compact prosecution, it is additionally noted that this limitation does not appear to contain support in the originally-filed disclosure.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution claims 21-26 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Response to Amendment and Status of Claims
	The applicant’s amendment filed 09/16/2021 has been entered. No claims have been amended, no additional claims have been cancelled, and claims 21-26 are new. Claim 20 remains withdrawn due to a restriction/election requirement. Claims 21-26 are withdrawn due to an election by original presentation. Accordingly, claims 1-2, 4-9, 13-16, 18, and 20-26 are pending with 1-2, 4-9, 13-16, and 18 under examination.

Declaration Under 37 C.F.R § 1.132 of Co-inventor Rajeev G. Kamat, Ph.D.
The Declaration under 37 CFR 1.132 (hereinafter referred to as “declaration”) filed 09/16/2021 is insufficient to overcome the rejection of claims 1-2, 4-9, 13-16, and 13 based upon § 103 as set forth in the last Office action because: the provided evidence is not persuasive and is not fully commensurate in scope with the claims.
The declarant’s discussion in paragraph 5 of the declaration are not found persuasive. The declarant appears to maintain the position that pre-aging is distinct from the interpretation of artificial aging taken in the office action, and provides a chart (see page 4 of declaration) depicting pre-aging vs. artificial aging on Time vs. Temperature axes. Notably, the time and temperature axes in the provided chart do not have numerical labels/increments, and the pre-aging and artificial aging have different, non-overlapping time and temperature increments.
The position taken in the previous office actions is that while the applicant may have different interpretations/understandings of artificial aging and pre-aging, the claimed pre-aging temperature and duration are more analogous to those of artificial aging. In other words, even if applicant uses a different term than artificial aging, performing aging for up to 24 hours and 60-130°C, regardless of the term being used, meets the claimed “pre-aging” limitation (note that applicant’s spec, in para. [0065] states “Pre-Aging” (Reheating)” (emphasis added) which suggests that Pre-Aging is simply a reheating step within the provided parameters). Thus, in Kamat et al. (US 20120055588 A1), thermally treating the aluminum alloy at 250°F (121°C) after solutionizing (see Table 4; also see [0050-0051],[Fig. 9 – “Thermally Treat Aluminum Alloy Body”, step 300]), for several durations (0, 0.5, 4, 12, and 24 hours), meets the claimed range of “up to about 24 hours at a temperature from 60 °C to 130 °C”, which meets the claimed “pre-aging the rolled aluminum alloy product” step.
The applicant’s disclosure, and more specifically, the applicant’s claims, are silent regarding the pre-aged microstructure having “stable G-P zones of optimum size and number density [which] can then promote precipitation…”; even if the claims did include such a limitation, the applicant has not provided an explanation or evidence suggesting that the thermal treatment of Kamat et al. (which occurs at 121°C and 0, 0.5, 4, 12, and 24 hours) would result in different properties from the claimed pre-aging step, which is also performed at a temperature of 60-130°C for up to 24 hours.
With regard to the declarant’s statements in paragraph 6 of the declaration, the claims do not preclude cold work, nor do the claims include any limitations regarding the microstructural features or formed precipitates. There is no evidence of record, yet, in the applicant’s disclosure (see, for example, [0065]-[0067] of the applicant’s spec) or in the declaration, that specifically compares pre-aging conditions as being different from artificial aging, particularly in view of as currently claimed.

Response to Arguments
Applicant's arguments filed 09/16/2021 have been fully considered but they are not persuasive.
The majority of the applicant’s arguments address the same points (pre-aging vs. artificial aging) as in the declaration; as such, in order to remain concise, the only arguments addressed herewith are those not addressed in the “Declaration” section above.
With regard to the applicant’s argument concerning cold working and that Kamat envisions completing the cold working “one or more weeks or months after the completion of the solutionizing step” (see second-from-last paragraph on page 8 of arguments) and that the examiner’s position of obviousness is not supported, the cited paragraph in Kamat [0047] is referring to alternate embodiments; the preceding paragraph [0046] discusses performing the cold working in, for example, “within a few minutes, or less after the completion of the solutionizing step”. The examiner also notes that in paragraphs [0007] and [0140-0141], Kamat appreciates tailoring the heat treatment processes to achieve strength increases in a smaller fraction of time, which would allow for a more efficient production process. In paragraph [0007], Kamat appreciates achieving increased strengths “in a fraction of the time”, and in paragraphs [0140]-[0141], Kamat appreciates achieving peak strength 20-85% faster or in only 10 minutes to 10 hours of thermal treatment time. "[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom." In re Preda, 401 F.2d 825, . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-2, 4-9, 13-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kamat et al. (US 20120055588 A1; of record) in view of Bryant et al. (US 5718780 A; of record).
Regarding claim 1:
Kamat teaches producing a 7xxx series aluminum alloy [Abstract], the process [Figs. 2-9] comprising:
Casting the 7xxx series aluminum alloy to form an aluminum alloy body (meets “aluminum alloy cast product”) [0010],[Fig.9], which necessarily involves providing a molten 7xxx series aluminum alloy;
wherein the aluminum alloy has the following composition [Table 16]:
Element (wt %)
Instant claim 1
Kamat [Table 16]
Al
Balance
Balance
Zn
4.0-15.0
5.87
Cu
0.1-3.5
0.56
Mg
1.0-4.0
2.65
Fe
0.05-0.50
0.23
Si
0.05-0.30
0.08
Zr
0-0.50
0.10
Mn
0-0.25
0.21

0-0.20
0.20
Ti
0-0.15
0.04


Kamat further discloses that the alloys contain not greater than 0.15% wt % in total of other elements [0205], which meets the claimed “up to 0.15 wt. % impurities” limitation.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990);
Homogenizing the aluminum alloy body [0010],[Fig. 9];
Hot rolling (meets “rolling the homogenized aluminum alloy cast product”) [Fig.9] (also see [0025], [0179],[0193]);
Solutionizing [Fig. 9];
Performing quenching after solution heat treating, then performing the thermal treatment (i.e. pre-aging) afterwards [0193], which meets the claimed order of quenching after solutionizing and before pre-aging;
Thermally treating the aluminum alloy at 250°F (121°C) after solutionizing (see Table 4; also see [0050-0051],[Fig. 9 – “Thermally Treat Aluminum Alloy Body”, step 300]), for several durations (0, 0.5, 4, 12, and 24 hours), which meet the claimed range of “up to about 24 hours at a temperature from 60 °C to 130 °C”, which meets the claimed “pre-aging the rolled aluminum alloy product” step. Kamat does not explicitly state that the period of time between quenching and pre-aging is from 0 to 60 minutes. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to minimize the amount of time between quenching and the thermal treatment step to be as close to 0 minutes, as doing so would allow for the aluminum alloy to achieve its peak/stable strength more quickly. In 

Kamat does not explicitly state that the rolled aluminum alloy product exhibits an increase in its yield strength of no more than 25 MPa during a post-production period immediately following pre-aging, wherein the post-production period ranges from 7-180 days.
However, the composition, the process of making, and properties of the aluminum alloy product are substantially identical to the claimed composition, process, and properties. Regarding the T6 temper, Kamat discloses that the T6 temper means an aluminum alloy body that has been solutionized and then thermally treated to a maximum strength condition (within 1 ksi of peak strength) [0057]; 1 ksi = ~6.89 MPa, which is within the claimed range of “no more than 25 MPa”. Further, Kamat discloses that after solutionizing, most heat treatable alloys exhibit property changes at room temperature, which is called “natural aging”, and may start immediately after solutionizing, or after an incubation period [0049]. The rate of property changes during natural aging varies from one alloy to another over a wide range, so that the approach to a stable condition may require only a few days or several years [0049]. Natural aging may occur for a predetermined period of time prior to the thermal treatment step (300) (e.g., from a few minutes or hours to a few weeks, or more) [0049], which meets the claimed “post production period” of 7-180 days. Natural aging may occur after the thermal treatment step [0049], such as the thermal treatment discussed above in the rejection of claim 1 (also see [0050-0051],[Fig. 9 – “Thermally Treat Aluminum Alloy Body”, step 300]).
prima facie expected that over the course of 7-180 days, the yield strength would have a negligible change in the yield strength.
In view of the composition lying within the claimed ranges, and the substantial similarity of the claimed process of making the 7xxx aluminum alloy (including a T4 and T6 temper), the aluminum alloys of Kamat, whether in T4 or T6 temper, would also prima facie be expected to exhibit a yield strength of no more than 25 MPa during natural aging for 7-180 MPa. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP 2112.01 I).

Kamat is silent regarding coiling.
Bryant teaches performing pre-aging prior to the coiling step, then ambiently (meets “room temperature”) cooling the sheet in coil form [Col. 3, lines 50-64], which meets the claimed limitation of “coiling the pre-aged aluminum alloy product”. It is known in the art that 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP 2112.01 I).
	It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to combine the teachings of Kamat with the coiling step of Bryant, as doing so would allow for providing the sheet in coil form, and for improving the paintbake response of the aluminum alloy sheet [Col. 3, lines 55-58, 61-64]. 
	Regarding claim 2:
	Kamat teaches that the 7xxx aluminum alloy may be one of several 7xxx aluminum alloys as defined by the Aluminum Association, such as, for example, a 7019 alloy [0130] (see [0130] for complete list), which meets the claimed AA7019 alloy.

Regarding claim 4:
Kamat discloses the following aluminum alloy [Table 16]:
Element (wt %)
Instant claim 4
Kamat [Table 16]
Al
Balance
Balance
Zn
5.6-9.3
5.87
Cu
0.2-2.6
0.56
Mg
1.4-2.8
2.65
Fe
0.1-0.35
0.23
Si
0.05-0.20
0.08
Zr
0-0.25
0.10
Mn
0-0.05
0.21
Cr
0-0.05
0.20
Ti
0-0.05
0.04


Claims that differ from the prior art only by slightly different (non-overlapping) ranges are prima facie obvious without a showing that the claimed range achieves unexpected results relative to the prior art. (MPEP 2144.05)
Kamat further discloses that the alloys contain not greater than 0.15% wt % in total of other elements [0205], which meets the claimed “up to 0.15 wt. % impurities” limitation in claims 3 and 4.
Regarding claim 5:
As discussed above, Kamat further discloses that the alloys contain not greater than 0.15% wt % in total of other elements [0205], which meets the claimed limitation of the alloy comprising up to 0.10 wt % of one or more elements selected from the group, which notably is inclusive of 0 %.
Regarding claim 6:
Kamat teaches producing a sheet from the 7xxx alloy [0020].
Regarding claim 7:
Kamat teaches that the sheet product has a thickness from 0.006 inch to 0.249 inch (0.1524-6.3246 mm) [0020], which is within the claimed thickness range of “no more than 15 mm”.
Regarding claim 8:
Kamat teaches that the casting methods can include either direct chill casting or continuous casting [0008].
Regarding claim 9:
Kamat teaches that the method comprises hot rolling and optional cold rolling [Fig. 9].
Regarding claim 13:
Kamat discloses that after solutionizing, most heat treatable alloys exhibit property changes at room temperature, which is called “natural aging”, and may start immediately after solutionizing, or after an incubation period [0049]. The rate of property changes during natural aging varies from one alloy to another over a wide range, so that the approach to a stable condition may require only a few days or several years [0049]. Natural aging may occur for a predetermined period of time prior to the thermal treatment step (300) (e.g., from a few minutes or hours to a few weeks, or more) [0049], which overlaps with the claimed period of time of 12-48 hours. Natural aging may occur after the thermal treatment step [0049], such as the thermal treatment (i.e. pre-aging/artificial aging) discussed above in the rejection of claim 1 (also see [0050-0051],[Fig. 9 – “Thermally Treat Aluminum Alloy Body”, step 300]).
Regarding claim 14:
Kamat is silent regarding “after the coiling, cooling the rolled aluminum alloy product to room temperature).
Bryant teaches performing pre-aging prior to the coiling step, then ambiently (meets “room temperature”) cooling the sheet in coil form [Col. 3, lines 50-64], which meets the claimed limitation of “after the coiling, cooling the rolled aluminum alloy product to room temperature”.
	It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to combine the teachings of Kamat with the coiling step of Bryant, as doing so would allow for providing the sheet in coil form, and for improving the paintbake response of the aluminum alloy sheet [Col. 3, lines 55-58 and 61-64]. 
Regarding claim 15:

As discussed above, Bryant teaches performing pre-aging prior to the coiling step; the sequence of steps is “the sheet is continuously and rapidly heated to a pre-aging temperature after the continuous quenching step and prior to the continuous coiling step” [Col. 3, lines 58-61]; then, “after rapid heating, the sheet in coil form is ambiently cooled” [Col. 3, lines 61-62]. Because the heating is performed immediately before coiling, it is clear that the temperature drop would be minimized, such that it would be obvious for the temperature difference to be “no more than 5°C below the pre-aging temperature” as claimed.
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to combine the teachings of Kamat with the coiling step of Bryant, as doing so would allow for providing the sheet in coil form, and for improving the paintbake response of the aluminum alloy sheet [Col. 3, lines 55-58, 61-64]. 
Regarding claim 16:
Kamat is silent regarding the cooling being carried out over 12-48 hours.
Bryant teaches that the ambient cooling rate will be a function of ambient conditions, but preferably 2-6ׄ°F/hr from a starting temperature of 150-250°F [Col. 3, line 65 – Col. 4, line 2]. Considering that ambient temperatures are generally about 25°C (77°F), a cooling rate of, for example, 4°F/hr would result in a cooling time of about 18-44 hrs, which overlaps with the claimed range of 12-48 hrs.
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to combine the teachings of Kamat with the coiling step of 
Regarding claim 18:
Kamat discloses 7xxx alloys [Table 3], which have a TYS (tensile yield strength; meets claimed “yield strength”) ranging from 49.0-91.3 ksi (338-629 MPa) after the thermal treatment (performed at 250°F for 0-36 hours) [Table 4], which meets the claimed limitation of “a yield strength (Rp) of at least 240 MPa immediately following pre-aging, wherein the yield strength (Rp) is measured according to ISO 6892-1”.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP 2112.01 I).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adil Siddiqui whose telephone number is (571)272-8047. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ADIL A. SIDDIQUI/Examiner, Art Unit 1735                                                                                                                                                                                                        
/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735